Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4570 Page 1 of 11




                            Exhibit 56
                    Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4571 Page 2 of 11

CIBOLA COUNTY CORRECTIONAL CENTER

           Print Date: 08/29/2018 2:21:15PM   INMATE PAY    From: 08/01/2013 To: 08/29/2018
                                              TRANSACTION
AGENCY # NAME                                 RECEIPT #     DEPOSIT FROM                      AMOUNT DESCRIPTION                        DATE
IMMIGRATION AND CUSTOMS ENFORCEMENT
                                              7214481                                            $7.00   JOB PAY - NONREMIBURSABLE       09/19/2017
                                              7323535                                            $7.00   JOB PAY - NONREMIBURSABLE       10/02/2017
                                              7501480                                            $6.00   JOB PAY - NONREMIBURSABLE       10/19/2017
                                              8380349                                            $7.00   JOB PAY - NONREMIBURSABLE       01/18/2018
                                              8439330                                            $7.00   JOB PAY - NONREMIBURSABLE       01/24/2018
                                              8516379                                            $7.00   JOB PAY - NONREMIBURSABLE       02/01/2018
                                              8578095                                            $7.00   JOB PAY - NONREMIBURSABLE       02/07/2018
                                              8649042                                            $7.00   JOB PAY - NONREMIBURSABLE       02/14/2018
                                              5210502                                            $6.00   JOB PAY - NONREMIBURSABLE       02/22/2017
                                              5270416                                            $7.00   JOB PAY - NONREMIBURSABLE       03/01/2017
                                              5357090                                            $7.00   JOB PAY - NONREMIBURSABLE       03/08/2017
                                              5505854                                            $6.00   JOB PAY - NONREMIBURSABLE       03/23/2017
                                              5537803                                            $7.00   JOB PAY - NONREMIBURSABLE       03/27/2017
                                              5547674                                            $6.00   JOB PAY - NONREMIBURSABLE       03/28/2017
                                              5628204                                            $7.00   JOB PAY - NONREMIBURSABLE       04/05/2017
                                              5702296                                            $7.00   JOB PAY - NONREMIBURSABLE       04/12/2017
                                              5768948                                            $7.00   JOB PAY - NONREMIBURSABLE       04/19/2017
                                              5838314                                            $7.00   JOB PAY - NONREMIBURSABLE       04/27/2017
                                              5892959                                            $7.00   JOB PAY - NONREMIBURSABLE       05/03/2017
                                              5966233                                            $7.00   JOB PAY - NONREMIBURSABLE       05/10/2017
                                              6032077                                            $7.00   JOB PAY - NONREMIBURSABLE       05/17/2017
                                              6094794                                            $7.00   JOB PAY - NONREMIBURSABLE       05/24/2017
                                              6144604                                            $7.00   JOB PAY - NONREMIBURSABLE       05/31/2017
                                              6206919                                            $6.00   JOB PAY - NONREMIBURSABLE       06/06/2017
                                              6234264                                            $1.00   JOB PAY - NONREMIBURSABLE       06/08/2017
                                              6287015                                            $7.00   JOB PAY - NONREMIBURSABLE       06/14/2017
                                              6344176                                            $7.00   JOB PAY - NONREMIBURSABLE       06/20/2017
                                              6419833                                            $5.00   JOB PAY - NONREMIBURSABLE       06/28/2017
                                              6486669                                            $7.00   JOB PAY - NONREMIBURSABLE       07/06/2017
                                              6558683                                            $5.00   JOB PAY - NONREMIBURSABLE       07/13/2017
                                              6621095                                            $7.00   JOB PAY - NONREMIBURSABLE       07/19/2017
                                              6692943                                            $7.00   JOB PAY - NONREMIBURSABLE       07/27/2017
                                              6741548                                            $7.00   JOB PAY - NONREMIBURSABLE       08/02/2017
                                              6824020                                            $7.00   JOB PAY - NONREMIBURSABLE       08/09/2017
                                              6895450                                            $7.00   JOB PAY - NONREMIBURSABLE       08/17/2017
                                              6960166                                            $7.00   JOB PAY - NONREMIBURSABLE       08/24/2017
                                              7018371                                            $7.00   JOB PAY - NONREMIBURSABLE       08/30/2017
                                              7086079                                            $7.00   JOB PAY - NONREMIBURSABLE       09/07/2017
                                              7168958                                            $7.00   JOB PAY - NONREMIBURSABLE       09/14/2017
                                              7234914                                            $5.00   JOB PAY - NONREMIBURSABLE       09/21/2017
                                              7293744                                            $7.00   JOB PAY - NONREMIBURSABLE       09/28/2017
                                              7359661                                            $7.00   JOB PAY - NONREMIBURSABLE       10/05/2017
                                              7432965                                            $5.00   JOB PAY - NONREMIBURSABLE       10/12/2017
                                              7501561                                            $7.00   JOB PAY - NONREMIBURSABLE       10/19/2017



   Excerpts of CCOG00009315.xls                                             1                                                        CONFIDENTIAL
                                                               Exhibit 56 -Page 861
                   Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4572 Page 3 of 11
AGENCY #   NAME                       RECEIPT #   DEPOSIT FROM              AMOUNT     DESCRIPTION                    DATE
                                      7569234                                  $6.00   JOB PAY - NONREMIBURSABLE      10/26/2017
                                      7635527                                  $7.00   JOB PAY - NONREMIBURSABLE      11/02/2017
                                      7713148                                  $7.00   JOB PAY - NONREMIBURSABLE      11/09/2017
                                      7778666                                  $7.00   JOB PAY - NONREMIBURSABLE      11/16/2017
                                      7778670                                  $7.00   JOB PAY - NONREMIBURSABLE      11/16/2017
                                      7892836                                  $6.00   JOB PAY - NONREMIBURSABLE      11/29/2017
                                      6603842                                  $4.00   JOB PAY - NONREMIBURSABLE      07/18/2017
                                      6674761                                  $7.00   JOB PAY - NONREMIBURSABLE      07/25/2017
                                      6740299                                  $1.00   JOB PAY - NONREMIBURSABLE      08/02/2017
                                      6744904                                  $5.00   JOB PAY - NONREMIBURSABLE      08/02/2017
                                      6818187                                  $7.00   JOB PAY - NONREMIBURSABLE      08/09/2017
                                      6878621                                  $7.00   JOB PAY - NONREMIBURSABLE      08/15/2017
                                      6943376                                  $3.00   JOB PAY - NONREMIBURSABLE      08/22/2017
                                      6955832                                  $8.00   JOB PAY - NONREMIBURSABLE      08/23/2017
                                      7031996                                 $15.00   JOB PAY - NONREMIBURSABLE      09/01/2017
                                      7079919                                 $15.00   JOB PAY - NONREMIBURSABLE      09/06/2017
                                      7166995                                 $15.00   JOB PAY - NONREMIBURSABLE      09/14/2017
                                      7231882                                 $15.00   JOB PAY - NONREMIBURSABLE      09/21/2017
                                      7289823                                 $15.00   JOB PAY - NONREMIBURSABLE      09/27/2017
                                      7364481                                 $15.00   JOB PAY - NONREMIBURSABLE      10/05/2017
                                      7424515                                 $15.00   JOB PAY - NONREMIBURSABLE      10/11/2017
                                      7502018                                 $15.00   JOB PAY - NONREMIBURSABLE      10/19/2017
                                      7530740                                  $8.00   JOB PAY - NONREMIBURSABLE      10/23/2017
                                      5134676                                  $7.00   JOB PAY - NONREMIBURSABLE      02/14/2017
                                      5270868                                  $7.00   JOB PAY - NONREMIBURSABLE      03/01/2017
                                      5270880                                  $7.00   JOB PAY - NONREMIBURSABLE      03/01/2017
                                      5357110                                  $7.00   JOB PAY - NONREMIBURSABLE      03/08/2017
                                      5427444                                  $7.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                      5270552                                  $6.00   JOB PAY - NONREMIBURSABLE      03/01/2017
                                      5343909                                  $7.00   JOB PAY - NONREMIBURSABLE      03/07/2017
                                      9593580                                  $5.00   JOB PAY - NONREMIBURSABLE      05/18/2018
                                      5892270                                  $7.00   JOB PAY - NONREMIBURSABLE      05/03/2017
                                      5978209                                  $7.00   JOB PAY - NONREMIBURSABLE      05/11/2017
                                      6013845                                  $9.00   JOB PAY - NONREMIBURSABLE      05/15/2017
                                      5357106                                  $7.00   JOB PAY - NONREMIBURSABLE      03/08/2017
                                      5436345                                  $7.00   JOB PAY - NONREMIBURSABLE      03/16/2017
                                      5487617                                  $7.00   JOB PAY - NONREMIBURSABLE      03/21/2017
                                      9015382                                  $4.00   JOB PAY - NONREMIBURSABLE      03/22/2018
                                      9071280                                  $5.00   JOB PAY - NONREMIBURSABLE      03/28/2018
                                      10483109                                 $3.00   JOB PAY - NONREMIBURSABLE      08/16/2018
                                      10546807                                 $4.00   JOB PAY - NONREMIBURSABLE      08/22/2018
                                      9856743                                  $5.00   JOB PAY - NONREMIBURSABLE      06/14/2018
                                      9909003                                  $5.00   JOB PAY - NONREMIBURSABLE      06/20/2018
                                      6941480                                  $7.00   JOB PAY - NONREMIBURSABLE      08/22/2017
                                      7001484                                  $3.00   JOB PAY - NONREMIBURSABLE      08/29/2017
                                      7059208                                  $7.00   JOB PAY - NONREMIBURSABLE      09/05/2017
                                      7146269                                  $7.00   JOB PAY - NONREMIBURSABLE      09/12/2017
                                      8515483                                  $7.00   JOB PAY - NONREMIBURSABLE      02/01/2018
                                      5283905                                  $5.00   JOB PAY - NONREMIBURSABLE      03/02/2017
                                      5357126                                  $6.00   JOB PAY - NONREMIBURSABLE      03/08/2017



   Excerpts of CCOG00009315.xls                                  2                                                 CONFIDENTIAL
                                                     Exhibit 56 -Page 862
                   Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4573 Page 4 of 11
AGENCY #   NAME                       RECEIPT #   DEPOSIT FROM              AMOUNT     DESCRIPTION                    DATE
                                      5433299                                  $5.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                      5505630                                  $7.00   JOB PAY - NONREMIBURSABLE      03/23/2017
                                      5548202                                  $7.00   JOB PAY - NONREMIBURSABLE      03/28/2017
                                      5628593                                  $7.00   JOB PAY - NONREMIBURSABLE      04/05/2017
                                      5702394                                  $7.00   JOB PAY - NONREMIBURSABLE      04/12/2017
                                      5768730                                  $7.00   JOB PAY - NONREMIBURSABLE      04/19/2017
                                      5839323                                  $7.00   JOB PAY - NONREMIBURSABLE      04/27/2017
                                      5893614                                  $7.00   JOB PAY - NONREMIBURSABLE      05/03/2017
                                      5966439                                  $7.00   JOB PAY - NONREMIBURSABLE      05/10/2017
                                      6021594                                  $1.00   JOB PAY - NONREMIBURSABLE      05/16/2017
                                      6033713                                  $5.00   JOB PAY - NONREMIBURSABLE      05/17/2017
                                      10483196                                 $3.00   JOB PAY - NONREMIBURSABLE      08/16/2018
                                      10508401                                 $3.00   JOB PAY - NONREMIBURSABLE      08/20/2018
                                      6691299                                  $6.00   JOB PAY - NONREMIBURSABLE      07/27/2017
                                      6794582                                  $7.00   JOB PAY - NONREMIBURSABLE      08/07/2017
                                      6823842                                  $7.00   JOB PAY - NONREMIBURSABLE      08/09/2017
                                      6897179                                  $7.00   JOB PAY - NONREMIBURSABLE      08/17/2017
                                      6956331                                  $7.00   JOB PAY - NONREMIBURSABLE      08/23/2017
                                      7032149                                  $4.00   JOB PAY - NONREMIBURSABLE      09/01/2017
                                      7079924                                 $15.00   JOB PAY - NONREMIBURSABLE      09/06/2017
                                      7167004                                 $15.00   JOB PAY - NONREMIBURSABLE      09/14/2017
                                      7231428                                 $15.00   JOB PAY - NONREMIBURSABLE      09/21/2017
                                      7289634                                  $8.00   JOB PAY - NONREMIBURSABLE      09/27/2017
                                      7424099                                  $8.00   JOB PAY - NONREMIBURSABLE      10/11/2017
                                      7424409                                 $15.00   JOB PAY - NONREMIBURSABLE      10/11/2017
                                      7502022                                 $15.00   JOB PAY - NONREMIBURSABLE      10/19/2017
                                      7635558                                  $6.00   JOB PAY - NONREMIBURSABLE      11/02/2017
                                      7713252                                  $6.00   JOB PAY - NONREMIBURSABLE      11/09/2017
                                      7777159                                  $7.00   JOB PAY - NONREMIBURSABLE      11/16/2017
                                      7777176                                  $7.00   JOB PAY - NONREMIBURSABLE      11/16/2017
                                      7892657                                  $7.00   JOB PAY - NONREMIBURSABLE      11/29/2017
                                      7987666                                  $7.00   JOB PAY - NONREMIBURSABLE      12/08/2017
                                      8084773                                  $4.00   JOB PAY - NONREMIBURSABLE      12/18/2017
                                      9982449                                  $3.00   JOB PAY - NONREMIBURSABLE      06/27/2018
                                      5118414                                  $1.00   JOB PAY - NONREMIBURSABLE      02/13/2017
                                      5146389                                  $5.00   JOB PAY - NONREMIBURSABLE      02/15/2017
                                      5210571                                  $5.00   JOB PAY - NONREMIBURSABLE      02/22/2017
                                      5304451                                  $7.00   JOB PAY - NONREMIBURSABLE      03/03/2017
                                      5365301                                  $7.00   JOB PAY - NONREMIBURSABLE      03/09/2017
                                      5433300                                  $7.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                      5474234                                  $6.00   JOB PAY - NONREMIBURSABLE      03/20/2017
                                      9355593                                  $5.00   JOB PAY - NONREMIBURSABLE      04/25/2018
                                      9472828                                  $5.00   JOB PAY - NONREMIBURSABLE      05/07/2018
                                      9513620                                  $5.00   JOB PAY - NONREMIBURSABLE      05/10/2018
                                      9593457                                  $5.00   JOB PAY - NONREMIBURSABLE      05/18/2018
                                      7215732                                  $5.00   JOB PAY - NONREMIBURSABLE      09/19/2017
                                      7286627                                  $3.00   JOB PAY - NONREMIBURSABLE      09/27/2017
                                      7394680                                  $7.00   JOB PAY - NONREMIBURSABLE      10/09/2017
                                      4812886     Jan 5-11 Wages 2017          $9.00   JOB PAY - NONREMIBURSABLE      01/12/2017
                                      4906104                                  $4.00   JOB PAY - NONREMIBURSABLE      01/23/2017



   Excerpts of CCOG00009315.xls                                   3                                                CONFIDENTIAL
                                                     Exhibit 56 -Page 863
                   Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4574 Page 5 of 11
AGENCY #   NAME                       RECEIPT #   DEPOSIT FROM                  AMOUNT     DESCRIPTION                          DATE
                                      5882455                                      $7.00   JOB PAY - NONREMIBURSABLE            05/02/2017
                                      5146292                                      $4.00   JOB PAY - NONREMIBURSABLE            02/15/2017
                                      5205466                                     $13.00   JOB PAY - NONREMIBURSABLE            02/22/2017
                                      8869164                                      $7.00   JOB PAY - NONREMIBURSABLE            03/08/2018
                                      8871873                                      $4.00   JOB PAY - NONREMIBURSABLE            03/08/2018
                                      9982543                                      $3.00   JOB PAY - NONREMIBURSABLE            06/27/2018
                                      10093073                                     $3.00   JOB PAY - NONREMIBURSABLE            07/09/2018
                                      10162647                                     $5.00   JOB PAY - NONREMIBURSABLE            07/16/2018
                                      10175718                                     $4.00   JOB PAY - NONREMIBURSABLE            07/17/2018
                                      5635797                                      $6.00   JOB PAY - NONREMIBURSABLE            04/06/2017
                                      5702508                                      $7.00   JOB PAY - NONREMIBURSABLE            04/12/2017
                                      5745265                                      $7.00   JOB PAY - NONREMIBURSABLE            04/17/2017
                                      9466997                                      $5.00   JOB PAY - NONREMIBURSABLE            05/07/2018
                                      9514149                                      $5.00   JOB PAY - NONREMIBURSABLE            05/10/2018
                                      9574364                                      $5.00   JOB PAY - NONREMIBURSABLE            05/16/2018
                                      4985808     Jan 26 - Jan 31                  $4.00   JOB PAY - NONREMIBURSABLE            02/01/2017
                                      10344432                                     $5.00   JOB PAY - NONREMIBURSABLE            08/03/2018
                                      10414619                                     $5.00   JOB PAY - NONREMIBURSABLE            08/09/2018
                                      10479628                                     $5.00   JOB PAY - NONREMIBURSABLE            08/16/2018
                                      6558803                                      $5.00   JOB PAY - NONREMIBURSABLE            07/13/2017
                                      6627405                                      $5.00   JOB PAY - NONREMIBURSABLE            07/20/2017
                                      6689292                                      $5.00   JOB PAY - NONREMIBURSABLE            07/27/2017
                                      6740917                                      $5.00   JOB PAY - NONREMIBURSABLE            08/02/2017
                                      6854308                                      $5.00   JOB PAY - NONREMIBURSABLE            08/14/2017
                                      5829492                                      $7.00   JOB PAY - NONREMIBURSABLE            04/26/2017
                                      5898176                                      $7.00   JOB PAY - NONREMIBURSABLE            05/03/2017
                                      5903954                                      $2.00   JOB PAY - NONREMIBURSABLE            05/04/2017
                                      9663635                                      $5.00   JOB PAY - NONREMIBURSABLE            05/25/2018
                                      5284101                                      $5.00   JOB PAY - NONREMIBURSABLE            03/02/2017
                                      5357121                                      $5.00   JOB PAY - NONREMIBURSABLE            03/08/2017
                                      5433388                                      $7.00   JOB PAY - NONREMIBURSABLE            03/15/2017
                                      5506237                                      $7.00   JOB PAY - NONREMIBURSABLE            03/23/2017
                                      5552127                                      $7.00   JOB PAY - NONREMIBURSABLE            03/28/2017
                                      5620011                                      $7.00   JOB PAY - NONREMIBURSABLE            04/04/2017
                                      5626744     REVERSED RECEIPT #: 5620011     -$7.00   REVERSED JOB PAY - NONREMIBURSABLE   04/05/2017
                                      5626755                                      $6.00   JOB PAY - NONREMIBURSABLE            04/05/2017
                                      5626769                                      $4.00   JOB PAY - NONREMIBURSABLE            04/05/2017
                                      5691047                                      $7.00   JOB PAY - NONREMIBURSABLE            04/11/2017
                                      5691514     REVERSED RECEIPT #: 5691047     -$7.00   REVERSED JOB PAY - NONREMIBURSABLE   04/11/2017
                                      5691515                                      $4.00   JOB PAY - NONREMIBURSABLE            04/11/2017
                                      5691519                                      $6.00   JOB PAY - NONREMIBURSABLE            04/11/2017
                                      5771830                                     $15.00   JOB PAY - NONREMIBURSABLE            04/19/2017
                                      5864121                                     $15.00   JOB PAY - NONREMIBURSABLE            05/01/2017
                                      5890290                                     $17.00   JOB PAY - NONREMIBURSABLE            05/03/2017
                                      5971695                                     $15.00   JOB PAY - NONREMIBURSABLE            05/10/2017
                                      6044152                                     $15.00   JOB PAY - NONREMIBURSABLE            05/18/2017
                                      6095331                                     $15.00   JOB PAY - NONREMIBURSABLE            05/24/2017
                                      6157568                                     $15.00   JOB PAY - NONREMIBURSABLE            06/01/2017
                                      6217584                                     $15.00   JOB PAY - NONREMIBURSABLE            06/07/2017
                                      6288501                                     $15.00   JOB PAY - NONREMIBURSABLE            06/14/2017



   Excerpts of CCOG00009315.xls                                     4                                                       CONFIDENTIAL
                                                      Exhibit 56 -Page 864
                   Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4575 Page 6 of 11
AGENCY #   NAME                       RECEIPT #   DEPOSIT FROM                  AMOUNT     DESCRIPTION                          DATE
                                      6356267                                     $15.00   JOB PAY - NONREMIBURSABLE            06/21/2017
                                      6421686                                     $15.00   JOB PAY - NONREMIBURSABLE            06/28/2017
                                      6478265                                     $15.00   JOB PAY - NONREMIBURSABLE            07/05/2017
                                      6564422                                     $15.00   JOB PAY - NONREMIBURSABLE            07/13/2017
                                      6620160                                     $15.00   JOB PAY - NONREMIBURSABLE            07/19/2017
                                      6741460                                      $5.00   JOB PAY - NONREMIBURSABLE            08/02/2017
                                      6823898                                      $5.00   JOB PAY - NONREMIBURSABLE            08/09/2017
                                      6896508                                      $5.00   JOB PAY - NONREMIBURSABLE            08/17/2017
                                      6956187                                      $4.00   JOB PAY - NONREMIBURSABLE            08/23/2017
                                      7031946                                     $15.00   JOB PAY - NONREMIBURSABLE            09/01/2017
                                      7079958                                     $15.00   JOB PAY - NONREMIBURSABLE            09/06/2017
                                      7166982                                     $15.00   JOB PAY - NONREMIBURSABLE            09/14/2017
                                      7231935                                     $15.00   JOB PAY - NONREMIBURSABLE            09/21/2017
                                      7293303                                     $15.00   JOB PAY - NONREMIBURSABLE            09/28/2017
                                      7364270                                     $15.00   JOB PAY - NONREMIBURSABLE            10/05/2017
                                      7424031                                     $15.00   JOB PAY - NONREMIBURSABLE            10/11/2017
                                      7501815                                     $15.00   JOB PAY - NONREMIBURSABLE            10/19/2017
                                      7530770                                      $6.00   JOB PAY - NONREMIBURSABLE            10/23/2017
                                      7713185                                      $5.00   JOB PAY - NONREMIBURSABLE            11/09/2017
                                      7778742                                      $7.00   JOB PAY - NONREMIBURSABLE            11/16/2017
                                      7778745                                      $7.00   JOB PAY - NONREMIBURSABLE            11/16/2017
                                      7892993                                      $6.00   JOB PAY - NONREMIBURSABLE            11/29/2017
                                      5270791                                      $5.00   JOB PAY - NONREMIBURSABLE            03/01/2017
                                      5347041                                      $5.00   JOB PAY - NONREMIBURSABLE            03/07/2017
                                      4812932     Jan 5-11 Wages 2017              $9.00   JOB PAY - NONREMIBURSABLE            01/12/2017
                                      4872513     Jan 12-18 Wages 2017             $7.00   JOB PAY - NONREMIBURSABLE            01/19/2017
                                      4965442     REVERSED RECEIPT #: 4872513     -$7.00   REVERSED JOB PAY - NONREMIBURSABLE   01/30/2017
                                      4857812                                      $6.00   JOB PAY - NONREMIBURSABLE            01/18/2017
                                      4929564                                      $1.00   JOB PAY - NONREMIBURSABLE            01/25/2017
                                      5284093                                      $5.00   JOB PAY - NONREMIBURSABLE            03/02/2017
                                      5346946                                      $5.00   JOB PAY - NONREMIBURSABLE            03/07/2017
                                      8644384                                      $1.00   JOB PAY - NONREMIBURSABLE            02/14/2018
                                      9243961                                      $5.00   JOB PAY - NONREMIBURSABLE            04/13/2018
                                      9284842                                      $5.00   JOB PAY - NONREMIBURSABLE            04/18/2018
                                      8644256                                      $3.00   JOB PAY - NONREMIBURSABLE            02/14/2018
                                      8723179                                      $7.00   JOB PAY - NONREMIBURSABLE            02/22/2018
                                      8736377                                      $5.00   JOB PAY - NONREMIBURSABLE            02/23/2018
                                      4812857     Jan 5-11 Wages 2017              $4.00   JOB PAY - NONREMIBURSABLE            01/12/2017
                                      4872572     Jan 12-18 Wages 2017             $2.00   JOB PAY - NONREMIBURSABLE            01/19/2017
                                      4900582                                      $6.00   JOB PAY - NONREMIBURSABLE            01/23/2017
                                      9513768                                      $5.00   JOB PAY - NONREMIBURSABLE            05/10/2018
                                      9593976                                      $5.00   JOB PAY - NONREMIBURSABLE            05/18/2018
                                      9646630                                      $5.00   JOB PAY - NONREMIBURSABLE            05/24/2018
                                      4812843     Jan 5-11 Wages 2017              $2.00   JOB PAY - NONREMIBURSABLE            01/12/2017
                                      4812872     Jan 5-11 Wages 2017              $1.00   JOB PAY - NONREMIBURSABLE            01/12/2017
                                      4872562     Jan 12-18 Wages 2017             $5.00   JOB PAY - NONREMIBURSABLE            01/19/2017
                                      4910137     1-19-17 thru 1-22-17             $3.00   JOB PAY - NONREMIBURSABLE            01/24/2017
                                      8342224                                      $7.00   JOB PAY - NONREMIBURSABLE            01/16/2018
                                      8381688                                      $7.00   JOB PAY - NONREMIBURSABLE            01/18/2018
                                      8871364                                      $5.00   JOB PAY - NONREMIBURSABLE            03/08/2018



   Excerpts of CCOG00009315.xls                                   5                                                         CONFIDENTIAL
                                                     Exhibit 56 -Page 865
                   Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4576 Page 7 of 11
AGENCY #   NAME                       RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                    DATE
                                      8944298     200C Porter 3-7 - 3-13        $7.00   JOB PAY - NONREMIBURSABLE      03/15/2018
                                      8378285                                   $7.00   JOB PAY - NONREMIBURSABLE      01/18/2018
                                      8503546                                  $14.00   JOB PAY - NONREMIBURSABLE      02/01/2018
                                      8378276                                   $7.00   JOB PAY - NONREMIBURSABLE      01/18/2018
                                      8439029                                   $7.00   JOB PAY - NONREMIBURSABLE      01/24/2018
                                      8503554                                   $7.00   JOB PAY - NONREMIBURSABLE      02/01/2018
                                      8644412                                   $3.00   JOB PAY - NONREMIBURSABLE      02/14/2018
                                      8723235                                   $7.00   JOB PAY - NONREMIBURSABLE      02/22/2018
                                      8736388                                   $5.00   JOB PAY - NONREMIBURSABLE      02/23/2018
                                      5830588                                  $14.00   JOB PAY - NONREMIBURSABLE      04/26/2017
                                      5897484                                   $7.00   JOB PAY - NONREMIBURSABLE      05/03/2017
                                      5904440                                   $2.00   JOB PAY - NONREMIBURSABLE      05/04/2017
                                      5064600                                   $4.00   JOB PAY - NONREMIBURSABLE      02/08/2017
                                      5150045                                   $7.00   JOB PAY - NONREMIBURSABLE      02/16/2017
                                      5209221                                  $12.00   JOB PAY - NONREMIBURSABLE      02/22/2017
                                      5366908                                  $15.00   JOB PAY - NONREMIBURSABLE      03/09/2017
                                      5367047                                  $17.00   JOB PAY - NONREMIBURSABLE      03/09/2017
                                      5433247                                  $15.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                      5500123                                  $15.00   JOB PAY - NONREMIBURSABLE      03/22/2017
                                      5569176                                   $5.00   JOB PAY - NONREMIBURSABLE      03/30/2017
                                      5569181                                  $10.00   JOB PAY - NONREMIBURSABLE      03/30/2017
                                      5574353                                  $10.00   JOB PAY - NONREMIBURSABLE      03/30/2017
                                      5626441                                   $1.00   JOB PAY - NONREMIBURSABLE      04/05/2017
                                      5642415                                   $7.00   JOB PAY - NONREMIBURSABLE      04/06/2017
                                      5702648                                   $7.00   JOB PAY - NONREMIBURSABLE      04/12/2017
                                      5770489                                   $7.00   JOB PAY - NONREMIBURSABLE      04/19/2017
                                      5834186                                   $7.00   JOB PAY - NONREMIBURSABLE      04/26/2017
                                      5890276                                  $15.00   JOB PAY - NONREMIBURSABLE      05/03/2017
                                      5971700                                  $15.00   JOB PAY - NONREMIBURSABLE      05/10/2017
                                      6044164                                  $15.00   JOB PAY - NONREMIBURSABLE      05/18/2017
                                      6095275                                  $15.00   JOB PAY - NONREMIBURSABLE      05/24/2017
                                      6152945                                  $15.00   JOB PAY - NONREMIBURSABLE      06/01/2017
                                      7635128                                   $5.00   JOB PAY - NONREMIBURSABLE      11/02/2017
                                      7726991                                   $7.00   JOB PAY - NONREMIBURSABLE      11/13/2017
                                      7777066                                   $7.00   JOB PAY - NONREMIBURSABLE      11/16/2017
                                      7777069                                   $7.00   JOB PAY - NONREMIBURSABLE      11/16/2017
                                      4929127                                   $1.00   JOB PAY - NONREMIBURSABLE      01/25/2017
                                      5064327                                   $4.00   JOB PAY - NONREMIBURSABLE      02/08/2017
                                      5064492                                   $5.00   JOB PAY - NONREMIBURSABLE      02/08/2017
                                      5146335                                   $4.00   JOB PAY - NONREMIBURSABLE      02/15/2017
                                      5223979                                   $5.00   JOB PAY - NONREMIBURSABLE      02/23/2017
                                      5270637                                   $7.00   JOB PAY - NONREMIBURSABLE      03/01/2017
                                      5311616                                   $5.00   JOB PAY - NONREMIBURSABLE      03/04/2017
                                      9289952                                   $5.00   JOB PAY - NONREMIBURSABLE      04/18/2018
                                      5562157                                   $5.00   JOB PAY - NONREMIBURSABLE      03/29/2017
                                      8319938                                   $7.00   JOB PAY - NONREMIBURSABLE      01/11/2018
                                      8378371                                   $7.00   JOB PAY - NONREMIBURSABLE      01/18/2018
                                      8433563                                   $7.00   JOB PAY - NONREMIBURSABLE      01/24/2018
                                      9593532                                   $5.00   JOB PAY - NONREMIBURSABLE      05/18/2018
                                      9655208                                   $5.00   JOB PAY - NONREMIBURSABLE      05/24/2018



   Excerpts of CCOG00009315.xls                                     6                                               CONFIDENTIAL
                                                      Exhibit 56 -Page 866
                   Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4577 Page 8 of 11
AGENCY #   NAME                       RECEIPT #   DEPOSIT FROM                  AMOUNT     DESCRIPTION                          DATE
                                      9705020                                      $5.00   JOB PAY - NONREMIBURSABLE            05/31/2018
                                      7556182                                      $7.00   JOB PAY - NONREMIBURSABLE            10/25/2017
                                      7627051                                      $7.00   JOB PAY - NONREMIBURSABLE            11/02/2017
                                      7695715                                      $7.00   JOB PAY - NONREMIBURSABLE            11/08/2017
                                      7755978                                      $7.00   JOB PAY - NONREMIBURSABLE            11/14/2017
                                      7788001                                      $7.00   JOB PAY - NONREMIBURSABLE            11/17/2017
                                      7881397                                      $7.00   JOB PAY - NONREMIBURSABLE            11/28/2017
                                      4812880     Jan 5-11 Wages 2017              $4.00   JOB PAY - NONREMIBURSABLE            01/12/2017
                                      4880921                                      $7.00   JOB PAY - NONREMIBURSABLE            01/20/2017
                                      4906133                                      $4.00   JOB PAY - NONREMIBURSABLE            01/23/2017
                                      7215660                                      $5.00   JOB PAY - NONREMIBURSABLE            09/19/2017
                                      7286618                                      $3.00   JOB PAY - NONREMIBURSABLE            09/27/2017
                                      7432646                                      $7.00   JOB PAY - NONREMIBURSABLE            10/12/2017
                                      5779444                                      $4.00   JOB PAY - NONREMIBURSABLE            04/20/2017
                                      5839614                                      $5.00   JOB PAY - NONREMIBURSABLE            04/27/2017
                                      5906638                                      $5.00   JOB PAY - NONREMIBURSABLE            05/04/2017
                                      5969385                                      $5.00   JOB PAY - NONREMIBURSABLE            05/10/2017
                                      5433285                                      $6.00   JOB PAY - NONREMIBURSABLE            03/15/2017
                                      5450787                                      $5.00   JOB PAY - NONREMIBURSABLE            03/17/2017
                                      5270267                                      $5.00   JOB PAY - NONREMIBURSABLE            03/01/2017
                                      5270298                                      $5.00   JOB PAY - NONREMIBURSABLE            03/01/2017
                                      5311590                                      $5.00   JOB PAY - NONREMIBURSABLE            03/04/2017
                                      5076664     FEB 5 - FEB 11                   $5.00   JOB PAY - NONREMIBURSABLE            02/09/2017
                                      5149794                                      $5.00   JOB PAY - NONREMIBURSABLE            02/16/2017
                                      5270730                                      $5.00   JOB PAY - NONREMIBURSABLE            03/01/2017
                                      5270773                                      $6.00   JOB PAY - NONREMIBURSABLE            03/01/2017
                                      5357116                                      $6.00   JOB PAY - NONREMIBURSABLE            03/08/2017
                                      5772204                                      $7.00   JOB PAY - NONREMIBURSABLE            04/19/2017
                                      5830194                                      $7.00   JOB PAY - NONREMIBURSABLE            04/26/2017
                                      5895438                                      $7.00   JOB PAY - NONREMIBURSABLE            05/03/2017
                                      5970690                                      $7.00   JOB PAY - NONREMIBURSABLE            05/10/2017
                                      6033513                                      $7.00   JOB PAY - NONREMIBURSABLE            05/17/2017
                                      6095051                                      $7.00   JOB PAY - NONREMIBURSABLE            05/24/2017
                                      6132757                                      $4.00   JOB PAY - NONREMIBURSABLE            05/30/2017
                                      6132773     REVERSED RECEIPT #: 6132757     -$4.00   REVERSED JOB PAY - NONREMIBURSABLE   05/30/2017
                                      6132781                                      $1.00   JOB PAY - NONREMIBURSABLE            05/30/2017
                                      6289786                                      $4.00   JOB PAY - NONREMIBURSABLE            06/14/2017
                                      6488080                                      $7.00   JOB PAY - NONREMIBURSABLE            07/06/2017
                                      6559383                                      $7.00   JOB PAY - NONREMIBURSABLE            07/13/2017
                                      6620844                                      $7.00   JOB PAY - NONREMIBURSABLE            07/19/2017
                                      6694007                                      $7.00   JOB PAY - NONREMIBURSABLE            07/27/2017
                                      6741510                                      $7.00   JOB PAY - NONREMIBURSABLE            08/02/2017
                                      6823976                                      $4.00   JOB PAY - NONREMIBURSABLE            08/09/2017
                                      6896319                                      $6.00   JOB PAY - NONREMIBURSABLE            08/17/2017
                                      6959604                                      $7.00   JOB PAY - NONREMIBURSABLE            08/24/2017
                                      7018480                                      $7.00   JOB PAY - NONREMIBURSABLE            08/30/2017
                                      7085824                                      $7.00   JOB PAY - NONREMIBURSABLE            09/07/2017
                                      7214484                                      $7.00   JOB PAY - NONREMIBURSABLE            09/19/2017
                                      7323609                                      $7.00   JOB PAY - NONREMIBURSABLE            10/02/2017
                                      7460832                                      $3.00   JOB PAY - NONREMIBURSABLE            10/16/2017



   Excerpts of CCOG00009315.xls                                    7                                                        CONFIDENTIAL
                                                     Exhibit 56 -Page 867
                   Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4578 Page 9 of 11
AGENCY #   NAME                       RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                    DATE
                                      7713370                                   $4.00   JOB PAY - NONREMIBURSABLE      11/09/2017
                                      7805915                                   $7.00   JOB PAY - NONREMIBURSABLE      11/20/2017
                                      7805926                                   $7.00   JOB PAY - NONREMIBURSABLE      11/20/2017
                                      7893298                                   $7.00   JOB PAY - NONREMIBURSABLE      11/29/2017
                                      8021818                                   $7.00   JOB PAY - NONREMIBURSABLE      12/12/2017
                                      8107451                                   $5.00   JOB PAY - NONREMIBURSABLE      12/20/2017
                                      8110298                                   $5.00   JOB PAY - NONREMIBURSABLE      12/20/2017
                                      8223797                                   $7.00   JOB PAY - NONREMIBURSABLE      01/03/2018
                                      8226329                                   $7.00   JOB PAY - NONREMIBURSABLE      01/03/2018
                                      8301356                                   $7.00   JOB PAY - NONREMIBURSABLE      01/10/2018
                                      6896574                                   $1.00   JOB PAY - NONREMIBURSABLE      08/17/2017
                                      6959509                                   $6.00   JOB PAY - NONREMIBURSABLE      08/24/2017
                                      7214462                                   $7.00   JOB PAY - NONREMIBURSABLE      09/19/2017
                                      7234973                                   $5.00   JOB PAY - NONREMIBURSABLE      09/21/2017
                                      7293880                                   $6.00   JOB PAY - NONREMIBURSABLE      09/28/2017
                                      7359502                                   $7.00   JOB PAY - NONREMIBURSABLE      10/05/2017
                                      7432855                                   $7.00   JOB PAY - NONREMIBURSABLE      10/12/2017
                                      7501555                                   $7.00   JOB PAY - NONREMIBURSABLE      10/19/2017
                                      7570335                                   $7.00   JOB PAY - NONREMIBURSABLE      10/26/2017
                                      7641797                                   $7.00   JOB PAY - NONREMIBURSABLE      11/03/2017
                                      7771980                                   $5.00   JOB PAY - NONREMIBURSABLE      11/16/2017
                                      9513929                                   $5.00   JOB PAY - NONREMIBURSABLE      05/10/2018
                                      9593959                                   $5.00   JOB PAY - NONREMIBURSABLE      05/18/2018
                                      9663778                                   $5.00   JOB PAY - NONREMIBURSABLE      05/25/2018
                                      9788599                                   $5.00   JOB PAY - NONREMIBURSABLE      06/07/2018
                                      9788861                                   $5.00   JOB PAY - NONREMIBURSABLE      06/07/2018
                                      9852067                                   $5.00   JOB PAY - NONREMIBURSABLE      06/14/2018
                                      9939163                                   $5.00   JOB PAY - NONREMIBURSABLE      06/22/2018
                                      10483461                                  $3.00   JOB PAY - NONREMIBURSABLE      08/16/2018
                                      10546804                                  $5.00   JOB PAY - NONREMIBURSABLE      08/22/2018
                                      6741147                                   $1.00   JOB PAY - NONREMIBURSABLE      08/02/2017
                                      6854674                                   $5.00   JOB PAY - NONREMIBURSABLE      08/14/2017
                                      8586073                                   $5.00   JOB PAY - NONREMIBURSABLE      02/08/2018
                                      8647729                                   $7.00   JOB PAY - NONREMIBURSABLE      02/14/2018
                                      8713075                                   $7.00   JOB PAY - NONREMIBURSABLE      02/21/2018
                                      8824941                                   $7.00   JOB PAY - NONREMIBURSABLE      03/05/2018
                                      8873389                                   $7.00   JOB PAY - NONREMIBURSABLE      03/08/2018
                                      8935823     900B Porter 3-7 - 3-13        $7.00   JOB PAY - NONREMIBURSABLE      03/15/2018
                                      9016056                                   $7.00   JOB PAY - NONREMIBURSABLE      03/22/2018
                                      9113141                                   $7.00   JOB PAY - NONREMIBURSABLE      04/02/2018
                                      9201335                                   $7.00   JOB PAY - NONREMIBURSABLE      04/10/2018
                                      9244403                                   $7.00   JOB PAY - NONREMIBURSABLE      04/13/2018
                                      9300326                                   $7.00   JOB PAY - NONREMIBURSABLE      04/19/2018
                                      9377979                                   $7.00   JOB PAY - NONREMIBURSABLE      04/27/2018
                                      9412885                                   $7.00   JOB PAY - NONREMIBURSABLE      05/01/2018
                                      9513458                                   $5.00   JOB PAY - NONREMIBURSABLE      05/10/2018
                                      9593543                                   $5.00   JOB PAY - NONREMIBURSABLE      05/18/2018
                                      9660054                                   $3.00   JOB PAY - NONREMIBURSABLE      05/25/2018
                                      9724051                                   $5.00   JOB PAY - NONREMIBURSABLE      06/01/2018
                                      9781440                                   $5.00   JOB PAY - NONREMIBURSABLE      06/07/2018



   Excerpts of CCOG00009315.xls                                     8                                               CONFIDENTIAL
                                                      Exhibit 56 -Page 868
                     Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4579 Page 10 of
                                                           11
AGENCY #   NAME                        RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                    DATE
                                       8871577                                   $3.00   JOB PAY - NONREMIBURSABLE      03/08/2018
                                       8936011     100A Porter 3-7 - 3-13        $7.00   JOB PAY - NONREMIBURSABLE      03/15/2018
                                       8096479                                   $4.00   JOB PAY - NONREMIBURSABLE      12/19/2017
                                       5064407                                   $1.00   JOB PAY - NONREMIBURSABLE      02/08/2017
                                       5146257                                   $7.00   JOB PAY - NONREMIBURSABLE      02/15/2017
                                       5210383                                   $5.00   JOB PAY - NONREMIBURSABLE      02/22/2017
                                       5270487                                   $7.00   JOB PAY - NONREMIBURSABLE      03/01/2017
                                       5365143                                   $6.00   JOB PAY - NONREMIBURSABLE      03/09/2017
                                       5395566                                   $5.00   JOB PAY - NONREMIBURSABLE      03/13/2017
                                       5433279                                   $2.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                       5486672                                   $5.00   JOB PAY - NONREMIBURSABLE      03/21/2017
                                       9593552                                   $5.00   JOB PAY - NONREMIBURSABLE      05/18/2018
                                       9713748                                   $5.00   JOB PAY - NONREMIBURSABLE      06/01/2018
                                       9799813                                   $5.00   JOB PAY - NONREMIBURSABLE      06/08/2018
                                       9869054                                   $5.00   JOB PAY - NONREMIBURSABLE      06/15/2018
                                       9941383                                   $5.00   JOB PAY - NONREMIBURSABLE      06/22/2018
                                       9993630                                   $5.00   JOB PAY - NONREMIBURSABLE      06/28/2018
                                       10090434                                  $5.00   JOB PAY - NONREMIBURSABLE      07/09/2018
                                       10137062                                  $5.00   JOB PAY - NONREMIBURSABLE      07/12/2018
                                       10208021                                  $5.00   JOB PAY - NONREMIBURSABLE      07/19/2018
                                       10263579                                  $5.00   JOB PAY - NONREMIBURSABLE      07/25/2018
                                       5505970                                   $7.00   JOB PAY - NONREMIBURSABLE      03/23/2017
                                       5547712                                   $6.00   JOB PAY - NONREMIBURSABLE      03/28/2017
                                       5626657                                   $6.00   JOB PAY - NONREMIBURSABLE      04/05/2017
                                       5691526                                  $17.00   JOB PAY - NONREMIBURSABLE      04/11/2017
                                       5771835                                  $15.00   JOB PAY - NONREMIBURSABLE      04/19/2017
                                       5864190                                  $15.00   JOB PAY - NONREMIBURSABLE      05/01/2017
                                       5890326                                   $8.00   JOB PAY - NONREMIBURSABLE      05/03/2017
                                       5971703                                  $15.00   JOB PAY - NONREMIBURSABLE      05/10/2017
                                       6037653                                  $15.00   JOB PAY - NONREMIBURSABLE      05/17/2017
                                       7651712                                   $7.00   JOB PAY - NONREMIBURSABLE      11/03/2017
                                       7728744                                   $7.00   JOB PAY - NONREMIBURSABLE      11/13/2017
                                       7828776                                   $7.00   JOB PAY - NONREMIBURSABLE      11/21/2017
                                       7828777                                   $7.00   JOB PAY - NONREMIBURSABLE      11/21/2017
                                       7887603                                   $5.00   JOB PAY - NONREMIBURSABLE      11/29/2017
                                       7967470                                  $10.00   JOB PAY - NONREMIBURSABLE      12/06/2017
                                       8002136                                   $5.00   JOB PAY - NONREMIBURSABLE      12/11/2017
                                       6094965                                   $7.00   JOB PAY - NONREMIBURSABLE      05/24/2017
                                       9660076                                   $4.00   JOB PAY - NONREMIBURSABLE      05/25/2018
                                       9724057                                   $5.00   JOB PAY - NONREMIBURSABLE      06/01/2018
                                       9781471                                   $5.00   JOB PAY - NONREMIBURSABLE      06/07/2018
                                       5149930                                   $5.00   JOB PAY - NONREMIBURSABLE      02/16/2017
                                       5210343                                   $5.00   JOB PAY - NONREMIBURSABLE      02/22/2017
                                       5433224                                   $7.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                       5498253                                   $6.00   JOB PAY - NONREMIBURSABLE      03/22/2017
                                       5562493                                   $5.00   JOB PAY - NONREMIBURSABLE      03/29/2017
                                       5629868                                   $3.00   JOB PAY - NONREMIBURSABLE      04/05/2017
                                       5699822                                   $4.00   JOB PAY - NONREMIBURSABLE      04/12/2017
                                       5747964                                   $3.00   JOB PAY - NONREMIBURSABLE      04/17/2017
                                       5790212                                   $5.00   JOB PAY - NONREMIBURSABLE      04/21/2017



   Excerpts of CCOG00009315.xls                                      9                                               CONFIDENTIAL
                                                       Exhibit 56 -Page 869
                     Case 3:17-cv-01112-JLS-NLS Document 114-32 Filed 07/08/19 PageID.4580 Page 11 of
                                                           11
AGENCY #   NAME                        RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                    DATE
                                       5433208                                   $5.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                       5433234                                   $6.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                       5537541                                   $5.00   JOB PAY - NONREMIBURSABLE      03/27/2017
                                       8869261                                   $5.00   JOB PAY - NONREMIBURSABLE      03/08/2018
                                       8944315     200D Porter 3-7 - 3-13        $7.00   JOB PAY - NONREMIBURSABLE      03/15/2018
                                       5211053                                   $5.00   JOB PAY - NONREMIBURSABLE      02/22/2017
                                       5270991                                   $7.00   JOB PAY - NONREMIBURSABLE      03/01/2017
                                       5367701                                   $7.00   JOB PAY - NONREMIBURSABLE      03/09/2017
                                       5427466                                   $7.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                       5834252                                   $7.00   JOB PAY - NONREMIBURSABLE      04/26/2017
                                       5890765                                   $7.00   JOB PAY - NONREMIBURSABLE      05/03/2017
                                       5970108                                   $7.00   JOB PAY - NONREMIBURSABLE      05/10/2017
                                       6043395                                   $7.00   JOB PAY - NONREMIBURSABLE      05/18/2017
                                       6109018                                   $7.00   JOB PAY - NONREMIBURSABLE      05/25/2017
                                       6133108                                   $7.00   JOB PAY - NONREMIBURSABLE      05/30/2017
                                       6224493                                   $7.00   JOB PAY - NONREMIBURSABLE      06/07/2017
                                       6292709                                   $7.00   JOB PAY - NONREMIBURSABLE      06/14/2017
                                       6344710                                   $7.00   JOB PAY - NONREMIBURSABLE      06/20/2017
                                       6488442                                   $7.00   JOB PAY - NONREMIBURSABLE      07/06/2017
                                       6577509                                   $7.00   JOB PAY - NONREMIBURSABLE      07/14/2017
                                       6621228                                   $7.00   JOB PAY - NONREMIBURSABLE      07/19/2017
                                       6693658                                   $7.00   JOB PAY - NONREMIBURSABLE      07/27/2017
                                       6741622                                   $7.00   JOB PAY - NONREMIBURSABLE      08/02/2017
                                       6824000                                   $7.00   JOB PAY - NONREMIBURSABLE      08/09/2017
                                       6895508                                   $7.00   JOB PAY - NONREMIBURSABLE      08/17/2017
                                       6931173                                   $6.00   JOB PAY - NONREMIBURSABLE      08/21/2017
                                       5971066                                   $7.00   JOB PAY - NONREMIBURSABLE      05/10/2017
                                       6035016                                   $7.00   JOB PAY - NONREMIBURSABLE      05/17/2017
                                       6095025                                   $7.00   JOB PAY - NONREMIBURSABLE      05/24/2017
                                       6135287                                   $7.00   JOB PAY - NONREMIBURSABLE      05/30/2017
                                       6207102                                   $6.00   JOB PAY - NONREMIBURSABLE      06/06/2017
                                       6305960                                   $4.00   JOB PAY - NONREMIBURSABLE      06/16/2017
                                       6344608                                   $1.00   JOB PAY - NONREMIBURSABLE      06/20/2017
                                       6421370                                   $7.00   JOB PAY - NONREMIBURSABLE      06/28/2017
                                       6488286                                   $7.00   JOB PAY - NONREMIBURSABLE      07/06/2017
                                       10279402                                  $5.00   JOB PAY - NONREMIBURSABLE      07/27/2018
                                       10314405                                  $5.00   JOB PAY - NONREMIBURSABLE      08/01/2018
                                       5357120                                   $2.00   JOB PAY - NONREMIBURSABLE      03/08/2017
                                       5433366                                   $6.00   JOB PAY - NONREMIBURSABLE      03/15/2017
                                       5505701                                   $6.00   JOB PAY - NONREMIBURSABLE      03/23/2017
                                       5548180                                   $7.00   JOB PAY - NONREMIBURSABLE      03/28/2017
                                       5629103                                   $7.00   JOB PAY - NONREMIBURSABLE      04/05/2017
                                       5722481                                   $7.00   JOB PAY - NONREMIBURSABLE      04/14/2017
                                       5768750                                   $7.00   JOB PAY - NONREMIBURSABLE      04/19/2017
                                       5839473                                   $7.00   JOB PAY - NONREMIBURSABLE      04/27/2017
                                       5893316                                   $7.00   JOB PAY - NONREMIBURSABLE      05/03/2017
                                       5966381                                   $2.00   JOB PAY - NONREMIBURSABLE      05/10/2017
                                       5971694                                   $4.00   JOB PAY - NONREMIBURSABLE      05/10/2017
                                       6044193                                  $15.00   JOB PAY - NONREMIBURSABLE      05/18/2017
                                       6095282                                  $15.00   JOB PAY - NONREMIBURSABLE      05/24/2017



   Excerpts of CCOG00009315.xls                                     10                                               CONFIDENTIAL
                                                       Exhibit 56 -Page 870
